I concur in the decree affirming the verdict and sentence in this case because I do not find in the proceedings any error that would justify a setting aside of the verdict and sentence. But I do not subscribe to all that is said in the statements per curiam on the bills of exception. For example, the statement of the judge, in giving his reasons for refusing to appoint experts to examine into the mental condition of the defendant at the time of the homicide, that he, the judge, knew the defendant personally for a number of years and had had occasions to observe his mental condition, and therefore knew that he could not have been insane at the time of the homicide, is a matter which we have no means of considering, and which should not have been considered by the district judge.
Referring to bill of exception No. 2, it is sufficient to say that inasmuch as the *Page 268 
challenge of the two prospective jurors for cause was not for a legal or sufficient cause the judge was right in overruling the challenge. But the fact that the defendant then had twelve peremptory challenges left, and the fact that he did not complain afterwards of having to accept an objectionable juror, had nothing whatever to do with the judge's reason or reasons for overruling the challenge of the two prospective jurors for cause.
Referring to bill of exception No. 4, I do not believe that the testimony of the State's witness, Dan W. Wilson, who was not a surveyor or civil engineer, would have been admissible as an opinion of an expert if the exact location of the spot where the dead body was found had been a material issue in the case; but it does not appear that the exact location of the dead body was an issue in the case, or was at all important; hence the ruling on the admissibility of the testimony of the witness, Wilson, was harmless.
Referring to bill of exception No. 8, I concur in the ruling of the district judge, sustaining the State's objection to the testimony of the attorney, A.H. Garland, concerning the title to the land on which the homicide occurred, on the ground that the matter was immaterial and irrelevant; but I do not agree that the witness, being an attorney at law, was not qualified to give an expert opinion on land titles. *Page 269